Judge RULAND
concurring in part and dissenting in part.
Because I conclude that the trial court was correct in approving the fees imposed by the Secretary on each game of chance, I respectfully dissent from the result reached by the majority in part I of the opinion.
In addressing the quarterly reports that licensees are required to submit to the Secretary, as noted by the majority, § 12-9-108(1)(a), C.R.S. (1991 Repl.Vol. 5A) requires a licensee to include the “net proceeds derived from each such game of chance.... ” (emphasis added) Section § 12-9-108(6), C.R.S. (1991 Repl.Vol. 5A) then provides that an administrative fee “shall be paid ... upon the proceeds of any game of chance held, operated, or conducted under the provisions of this article.... ” (emphasis added)
The statute should be interpreted so as to give a consistent, harmonious, and sensible effect to all of its parts. People v. Andrews, 871 P.2d 1199 (Colo.1994). Contrary to the majority’s conclusion, in order for § 12-9-108(l)(a) and § 12-9-108(6) to be read in harmony, in my view, an administrative fee is required from the proceeds of each game of chance separately. Otherwise, there would be no purpose in reporting separately on the proceeds of each game as required by § 12-9-108(l)(a).
Further, and most significant, to the extent that the statutory provisions before us may be characterized as vague or ambiguous, an appellate court must accord “great deference” to the interpretation of the Secretary as the governmental authority charged with enforcing the Act. See El Paso County Board of Equalization v. Craddock, 850 P.2d 702 (Colo.1993) (interpretation of taxation statute by property tax administrator); McLeod v. Brittain, 728 P.2d 1296 (Colo. 1986) (interpretation of statute governing trustee credit time by Department of Corrections); Smith v. Myron Stratton Home, 676 P.2d 1196 (Colo.1984) (fn. 4) (interpretation of Workers’ Compensation Act by Industrial Commission).
Stated otherwise, the Secretary’s interpretation may not be overturned unless that interpretation contravenes the plain meaning of the statute or violates the legislative intent as expressed in the statutory text. See El Paso County Board of Equalization v. Craddock, supra; Boulder County Board of Equalization v. M.D.C. Construction Co., 830 P.2d 975 (Colo.1992). Under this standard of *485appellate review, I perceive no basis for overturning the Secretary’s interpretation and application of the statute.
To the extent that this interpretation is characterized by the majority as “absurd” because different fees may be imposed upon the same amount of gross proceeds, I again disagree.
The licensee obviously is not required to conduct any authorized game of chance that generates no profit. See § 12-9-107(12), C.R.S. (1991 Repl.Vol. 5A). Hence, to the extent that a licensee opts to do so, I credit the licensee and not the Secretary with creating a situation in which the administrative fees vary depending upon the financial success of each separate gambling game.
Conversely, the purpose of the law is to allow certain qualified non-profit organizations to generate funds from what are otherwise illegal gambling type activities. See § 12-9-104, C.R.S. (1991 Repl.Vol. 5A). Because of the special status granted these organizations for this limited purpose, the General Assembly clearly intends that these activities be monitored closely, including the proceeds specifically derived and disbursed from each authorized game of chance. See § 12-9-103 and § 12-9-110, C.R.S. (1991 Repl.Vol. 5A).
Hence, I conclude that, given these purposes, calculations of administrative fees relative to each activity by the Secretary is appropriate, and I would affirm the trial court’s ruling on this issue. I concur with the remainder of the majority opinion.